Exhibit 10.1

TRANSITION AND SEPARATION AGREEMENT

This Transition and Separation Agreement (this “Agreement”), dated this 4th day
of December, 2015, is entered into by and between FARO Technologies, Inc. (the
“Company”), and Jay W. Freeland (“Freeland”).

Recitals

WHEREAS, in connection with Freeland’s resignation from the Company, and in
light of Freeland’s long tenure and history with the Company as President and
Chief Executive Officer, and in order to promote a smooth and amicable
transition of duties, the Company has decided to offer the separation
compensation and the other consideration described herein, conditioned upon
Freeland’s compliance with the terms and conditions described in this Agreement.

NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

Agreement

1) Transition.

a) Resignation as President and CEO. Freeland’s resignation from the position of
President and Chief Executive Officer, as a member of the Company’s Board of
Directors (the “Board”), and from any other positions or appointments that he
may hold by or through the Company and its affiliates, including as an officer
or director of any subsidiary of the Company, is effective December 4, 2015 (the
“Resignation Date”). Freeland agrees to execute, promptly upon request by the
Company or any of its affiliates, any additional documents necessary to
effectuate such resignations. After the Resignation Date, Freeland will no
longer be authorized or permitted to incur any expenses, obligations or
liabilities on behalf of the Company or engage in any duties and
responsibilities except the Transition Duties outlined below.

b) Transition Duties. After the Resignation Date and continuing to March 4, 2016
(the “Transition Period”), Freeland shall continue as an at-will employee of the
Company to perform the transition duties outlined herein (the “Transition
Duties”). In recognition of Freeland’s stated desire to pursue outside
interests, it is anticipated that the Transition Duties will not require
Freeland’s full time attention, and the Company understands and accepts that
Freeland may work remotely as necessary during the Transition Period. Freeland
shall work at the direction of the Company’s Chairman of the Board and/or
successor President and CEO towards achieving a smooth transition of authority
and operations to the interim President and CEO and/or successor President and
CEO, providing assistance and input concerning ongoing work-related matters in
order to effectively transition matters to other staff, and performing other
duties as reasonably directed by the Chairman of the Board and/or successor
President and CEO. Freeland acknowledges and agrees that his employment with the
Company will terminate at the conclusion of the Transition Period, and that the
Company may shorten the Transition Period in its sole discretion upon notice to
Freeland.



--------------------------------------------------------------------------------

2) Consideration. The Company agrees to pay Freeland the following consideration
(the “Separation Compensation”), contingent upon Freeland’s execution of this
Agreement, and Freeland’s continued full compliance with the terms of this
Agreement:

a) In consideration for his work during the Transition Period, the Company will
pay Freeland the aggregate gross amount of Fifty Thousand Dollars ($50,000.00),
payable in pro rata installments during the Transition Period consistent with
the Company’s current payroll practices. Freeland will not receive a bonus
payment under the Company’s short-term cash incentive program in respect of
performance for any part of 2015 or 2016.

b) In consideration for the covenants set forth in Sections 3, 5, 7, 8 and 9 of
this Agreement, the Company will pay Freeland the aggregate gross amount of Four
Hundred Fifty Thousand Dollars ($450,000.00) (the “Consideration”) payable in
pro rata installments during the Transition Period consistent with the Company’s
current payroll practices. If Freeland breaches the covenant set forth in
Section 8 of this Agreement, he will forfeit the right to receive the
Consideration and he will be obligated to return to the Company any and all
Consideration already received by him under this Agreement.

c) The payments described in Sections 2(a) and 2(b) shall be minus the
deductions the Company considers appropriate for any local, state and federal
income taxes, Social Security, Medicare and other analogous withholdings. The
Company’s agreement to make the payments described in Sections 2(a) and 2(b) is
specifically contingent upon Freeland executing this Agreement and not revoking
the Agreement, as set forth in Section 11(f) below. To the extent the Separation
Compensation becomes payable pursuant to the terms of this Agreement, the
Company will begin to make such payments within five (5) business days (or, if
later, on the first payroll date) after this Agreement becomes effective and not
subject to revocation pursuant to Section 11(f) below.

d) Freeland’s health insurance benefits with the Company shall continue on the
same terms and conditions during the Transition Period, and cease to be
effective at the conclusion of the Transition Period. Freeland shall be offered
COBRA continuation following the conclusion of the Transition Period to the
extent required by law. Freeland’s other benefits shall terminate effective as
of the conclusion of the Transition Period.

3) General Release and Covenant Not to Sue. In return for the Consideration in
Section 2(b), Freeland fully and forever discharges and releases the Company,
its subsidiaries and affiliates, and each of their respective officers,
directors, managers, employees, agents, attorneys and successors and assigns
(collectively, the “FARO Companies”) from any and all claims or causes of
action, known or unknown, for relief of any nature, arising on or before the
date of this Agreement, which Freeland now has or claims to have or which
Freeland at any time prior to signing this Agreement had, against the FARO
Companies, including, but in no way limited to: any claim arising from or
related to Freeland’s employment by FARO or the termination of Freeland’s
employment with FARO, including but not limited to any claim under the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act (“OWBPA”), Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§ 1981, the Americans With Disabilities Act (“ADA”), the Family and Medical
Leave Act (“FMLA”), the Employee Retirement Income Security Act (“ERISA”), the
Equal Pay Act (“EPA”), the Occupational Safety and Health Act (“OSHA”), the
Florida Civil Rights Act and any and all other local, state, and federal law
claims arising under statute or common law. Freeland also agrees not to file a
lawsuit against any of the FARO



--------------------------------------------------------------------------------

Companies in connection with such released claims. Freeland agrees that if
anyone makes a claim or undertakes an investigation involving him in any way,
Freeland waives any and all rights and claims to financial recovery resulting
from such claim or investigation. Freeland further represents that he has not
assigned to any other person any of such claims, and that he has the full right
to grant this release. It is agreed that this is a general release and it is to
be broadly construed as a release of all claims, except those that cannot be
released by law. By signing this Agreement, Freeland acknowledges that he is
doing so knowingly and voluntarily, that he understands that he may be releasing
claims he may not know about, and that he is waiving all rights he may have had
under any law that is intended to protect him from waiving unknown claims.
Notwithstanding the foregoing, nothing in this Section 3 shall affect Freeland’s
right to indemnification pursuant to Article 6 of the Company’s Amended and
Restated Articles of Incorporation.

4) No Admission of Liability. The signing of this Agreement, the payment of the
Separation Compensation, and the conferring of any other consideration upon
Freeland is not an admission by the Company of fault or potential liability on
the part of the Company. Rather, this Agreement is entered into in an effort to
provide Freeland with a separation package and to end the parties’ employment
relationship on an amicable basis. Freeland agrees that neither this Agreement
nor any of its terms shall be offered or admitted into evidence or referenced in
any judicial or administrative proceedings for the purpose or with the effect of
attempting to prove fault or liability on the part of the Company, except as may
be necessary to consummate or enforce the express terms of this Agreement.

5) Confidentiality and Non-Disparagement.

a) Freeland agrees not to disclose confidential, sensitive, or proprietary
information concerning the Company obtained by him during his employment with
the Company. For purposes of this Agreement, “confidential, sensitive, or
proprietary” information would include, without limitation, all materials and
information (whether written or not) about the Company’s services, products,
processes, research, customers, personnel, finances, purchasing, sales,
marketing, accounting, costs, pricing, improvements, discoveries, software,
business methods and formulas, inventions, and other business aspects of the
Company which are not generally known and accessible to the public at large or
which provide the Company with a competitive advantage.

b) Freeland agrees that he will not: (1) make any statements to representatives
of any press or media, Company employee, government entity, customer or vendor,
which is disparaging of the Company, its reputation, or the character,
competence or reputation of any officer, director, executive, employee, partner,
or agent of the Company or any of its affiliated entities; (2) directly or
indirectly provide information, issue statements, or take any action that would
be reasonably likely to damage the Company’s reputation, cause the Company
embarrassment or humiliation, or otherwise cause or contribute to the Company
being held in disrepute; (3) directly or indirectly seek to cause any person or
organization to discontinue or limit their current employment or business
relationship with the Company; or (4) encourage or assist others to issue such
statements or take such actions prohibited in this Section.

c) Notwithstanding anything herein to the contrary, any confidentiality,
non-disclosure, non-disparagement or similar provision in this agreement does
not prohibit or restrict Freeland (or his attorney) from initiating
communications directly with, or responding to any inquiry from, or providing
testimony before, the SEC, FINRA, any other self-regulatory organization or any
other state or federal regulatory authority, regarding this Agreement or its
underlying facts or circumstances.



--------------------------------------------------------------------------------

6) Return of Property. Freeland agrees that no later than the conclusion of the
Transition Period he will have returned all Company business records and
property, including as applicable all financial files, notes, computer, cell
phone, keys, contracts, employee records, files, correspondence, thumb drives,
or the like containing information which was provided by the Company or obtained
as a result of Freeland’s employment relationship with the Company.

7) Future Assistance. In partial consideration for receiving the Compensation,
Freeland agrees that after the Transition Period, he will cooperate and make
himself reasonably available to the Company in the event his assistance is
needed to locate, understand, or clarify work previously performed by him or
other work-related issues relating to his employment. Freeland further agrees,
upon the Company’s request, to cooperate, assist and make himself reasonably
available to the Company or its attorneys, on an as-needed basis, to provide
information related to the Company’s financial statements, as well as any
lawsuits which are pending or which may arise in the future, related in any way
to issues of which Freeland had personal knowledge or involvement during the
term of employment with the Company. This may include, but is not limited to,
providing information to the Company’s attorneys, providing truthful and
accurate sworn testimony in the form of deposition, affidavit and/or otherwise
requested by the Company or providing testimony to government agencies. Given
Freeland’s position as an executive employee, if he is contacted by a
governmental agency to provide information related to the Company, he agrees to
contact the Company’s General Counsel prior to providing any information or
response to the governmental agency in order to provide the Company with a
meaningful opportunity to respond to such a request. To the extent permitted by
applicable law, Freeland also agrees to permit the Company’s attorneys to be
present during any interview he may be required to give with any governmental
entity.

8) Non-Competition. In order to protect the Company’s trade secrets and
confidential information, third-party goodwill and other legitimate business
interests, Freeland acknowledges and agrees that during the Transition Period
and for a period of two (2) years after the conclusion of the Transition Period
(the “Restricted Period”), Freeland will not, without the Company’s express
written permission, directly or indirectly, assist, be employed by, consult
with, or provide services to any FARO Competitor. Freeland understands and
agrees that, during the Restricted Period, he is and will be subject to the
restrictions set forth in this Section 8 in any geographic territory where the
Company conducts business, including without limitation, the continental United
States, Europe and Asia. “FARO Competitor” means (i) any business or enterprise
that provides goods and/or services similar to or competitive with the Company
(each such business or enterprise, a “Competitor”), or (ii) any of such
Competitor’s subsidiaries, affiliates, agents or distributors, irrespective of
whether the subsidiary, affiliate, agent or distributor itself provides goods
and/or services similar to or competitive with the Company. As used in this
definition, “affiliate” includes any entity, business or enterprise that,
directly or indirectly, controls a Competitor or is under common control through
another person or entity with a Competitor. The terms “controls,” “controlled
by,” and “under common control” mean, when used with respect to any specified
legal entity, the power to direct the management and policies of such entity,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise. The term “assist” includes any direct or indirect
interest in any enterprise, whether as a stockholder, member, partner, joint
venture, franchisor, franchisee, executive, consultant or otherwise (other than
by ownership of less than two percent (2%) of the stock of a publicly held
corporation) or rendering any direct or indirect service or assistance to any
FARO Competitor.



--------------------------------------------------------------------------------

9) Non-Solicitation. During the Restricted Period, Freeland shall not, without
the prior written permission of the Company, directly or indirectly, for himself
or on behalf of any other person or entity, (i) solicit, call upon, encourage or
contact, or attempt to solicit, call upon, encourage or contact any customer or
prospective customer of the Company or any of its subsidiaries for purposes of
providing products or services competitive with those products or services
offered by the Company or any of its subsidiaries or causing such person or
entity to terminate their business relationship with the Company or any of its
subsidiaries, or (ii) solicit or induce, or attempt to solicit or induce, any
employee of the Company or any of its subsidiaries to terminate his or her
relationship with the Company or any of its subsidiaries and/or to enter into an
employment or agency relationship with Freeland or with any other person or
entity with whom Freeland is affiliated, provided that the restriction in this
Section 9 shall apply only to employees of the Company or any of its
subsidiaries with whom Freeland worked by virtue of and during his employment
with the Company.

10) Section 409A. The provisions of this Agreement will be administered,
interpreted and construed in a manner consistent with Section 409A of the
Internal Revenue Code of 1986, as amended, the regulations issued thereunder, or
any exception thereto (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed). Each payment under this Agreement
shall be considered a separate and distinct payment. Freeland shall have no
right to designate the date of any payment under this Agreement. Freeland will
not be considered to have terminated employment with the Company and its
affiliates for purposes of any payments under this Agreement which are subject
to Section 409A until Freeland would be considered to have incurred a
“separation from service” (within the meaning of Section 409A). To the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts that would otherwise be payable pursuant to this Agreement
or any other arrangement between Freeland and the Company and its affiliates
during the six (6) month period immediately following Freeland’s separation from
service will instead be paid on the first business day after the date that is
six (6) months following Freeland’s separation from service (or, if earlier,
Freeland’s date of death). Nothing contained in this Agreement shall constitute
any representation or warranty by the Company regarding compliance with
Section 409A or any other applicable provision of federal, state, local or other
tax law. The Company has no obligation to take any action to prevent the
assessment of any tax under Section 409A or any other applicable provision of
federal, state , local or other tax law, and neither the Company, nor any of the
FARO Companies, shall have any liability to Freeland or any other person with
respect thereto.

11) Miscellaneous.

a) Freeland shall pay all damages (including, but not limited to, litigation
and/or defense costs, expenses, prejudgment interest, and reasonable attorneys’
fees) incurred by the Company as a result of Freeland’s material breach of this
Agreement. The Company shall pay all damages (including, but not limited to,
litigation and/or defense costs, expenses, prejudgment interest, and reasonable
attorneys’ fees) incurred by Freeland as a result of the Company’s material
breach of this Agreement.

b) Freeland agrees that the Company shall have no other obligations or
liabilities to him except as provided herein. This Agreement shall be construed
as a whole in accordance with its fair meaning and



--------------------------------------------------------------------------------

the laws of the State of Florida. Any dispute under this Agreement shall be
adjudicated by a court of competent jurisdiction in the state or federal courts
of Orange County, Florida. Except as otherwise provided for herein, this
Agreement constitutes the entire agreement between the Company and Freeland on
the matters described herein and it shall not be modified unless in writing and
executed by a duly authorized officer of the Company. The provisions of this
Agreement are severable and if any provision is held to be invalid or
unenforceable, it shall not affect the validity or enforceability of any other
provision.

c) This Agreement shall have no effect on Freeland’s entitlement to stock
options or other benefits earned and vested prior to the conclusion of the
Transition Period, except (i) to the extent such benefits are affected by the
conclusion of the Transition Period under the terms of the respective plans
governing such benefits and (ii) Freeland’s unvested stock options shall not
continue to vest after December 4, 2015. Except as provided above, such benefits
shall be governed by their respective plan terms outside the terms of this
Agreement. As of the date of this Agreement, Freeland holds both vested and
unvested stock options under the Company’s equity plans. The unvested stock
options will not continue to vest during the Transition Period. As of
December 4, 2015, any stock options that remain unvested as of such date will
terminate and be forfeited without the payment to Freeland of any consideration,
and any stock options that are vested as of such date will remain exercisable
for 3 months, after which such stock options will terminate and be forfeited
without the payment to Freeland of any consideration.

d) FREELAND ACKNOWLEDGES THAT HE VOLUNTARILY ENTERS INTO THIS AGREEMENT WITH A
FULL AND COMPLETE UNDERSTANDING OF ITS TERMS AND LEGAL EFFECT. FREELAND
REPRESENTS THAT HE WAS ADVISED TO CONSULT WITH AN ATTORNEY ABOUT THE PROVISIONS
OF THIS AGREEMENT BEFORE SIGNING BELOW.

e) Freeland further represents that by entering into this Agreement, Freeland is
not relying on any statements or representations made by the Company, its
officers, directors, agents, or employees, which are not specifically
incorporated in this Agreement; rather, Freeland is relying upon Freeland’s own
judgment and the advice of Freeland’s attorney, if applicable.

f) The offer embodied in this Agreement shall remain open and capable of
acceptance by Freeland until December 25, 2015, after which time the offer shall
be revoked. Freeland acknowledges that he has been given at least 21 calendar
days from the date of this Agreement to accept the terms of this Agreement,
although he may accept it at any time within those 21 days. After Freeland
executes this Agreement, Freeland will still have an additional 7 days in which
to revoke his acceptance. To revoke, Freeland must notify the Company’s General
Counsel in writing delivered via hand delivery or certified mail, return receipt
requested, and the Company’s General Counsel must receive such written
notification before the end of the 7-day revocation period. If Freeland does not
execute this Agreement within the 21-day period, or if he timely revokes this
Agreement during the 7-day revocation period, this Agreement will not become
effective and he will not be entitled to the Separation Compensation provided
for in Section 2 above, and he will return to the Company any and all Separation
Compensation already received by him under this Agreement.

g) This Agreement may not be revoked at any time after the expiration of the
7-day revocation period referenced in Section 11(f) above. This Agreement is not
intended to and shall not affect the right of Freeland to file a lawsuit,
complaint or charge that challenges the validity of this Agreement under the
Older Workers Benefit Protection Act, 29 U.S.C. §626(f), with respect to claims
under the ADEA.



--------------------------------------------------------------------------------

Freeland agrees, however, that, with the exception of an action to challenge his
waiver of claims under the ADEA, if he ever attempts to make, assert or
prosecute any claim(s) covered by the General Release and Covenant Not to Sue in
Section 3, he will, prior to filing or instituting such claim(s), return to the
Company any and all the Consideration payments already received by him under
this Agreement, plus interest at the highest legal rate, and, with the exception
of an action to challenge his waiver of claims under the ADEA, if the Company
prevails in defending the enforceability of any portion of the Agreement or in
defending itself against any such claim, he will pay the Company’s attorneys’
fees and costs incurred in defending itself against the claim(s) and/or the
attempted revocation, recession or annulment of all or any portion of this
Agreement.

h) The rights and obligations of the Company under this Agreement shall inure to
the benefit of, and shall be binding upon the successors and assigns of the
Company and by this Section 11(h), Freeland expressly consents to the Company’s
right to assign this agreement. This Agreement cannot be assigned by Freeland.

i) Except as provided in Section 11(c), this Agreement sets forth the entire
agreement between the parties concerning the termination of Freeland’s
employment with the Company and supersedes any other written or oral promises
concerning the subject matter of this Agreement. Articles III and IV of
Freeland’s amended and restated employment agreement with the Company dated as
of November 7, 2008 and amended as of April 2, 2009 and December 14, 2010 shall
have no further force and effect following the date of this Agreement.

j) This Agreement may be signed in counterparts or transmitted by electronic
means, but shall be considered duly executed if so signed by the parties.

*****



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year indicated below.

 

FARO TECHNOLOGIES, INC. /s/ Jody S. Gale By:   Jody S. Gale Its:   Senior Vice
President, General Counsel & Secretary Date:   December 4, 2015 /s/ Jay W.
Freeland By:   Jay W. Freeland Date:   December 4, 2015